Exhibit 10.23

 

 



“THIS SUBORDINATED PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS EVIDENCED
HEREBY, INCLUDING THE PAYMENT OF ALL AMOUNTS HEREUNDER, ARE EXPRESSLY
SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN
SUBORDINATION AGREEMENT (AS AMENDED, THE “SUBORDINATION AGREEMENT”) DATED AS OF
NOVEMBER 3, 2016 AMONG (I) RODNEY SPRIGGS, IN HIS CAPACITY AS THE REPRESENTATIVE
OF THE HOLDERS OF ALL OF THE OUTSTANDING CAPITAL STOCK OF VINTAGE STOCK, INC.
(COLLECTIVELY, THE “SELLERS”), (II) THE SELLERS, AND (III) WILMINGTON TRUST,
NATIONAL ASSOCIATION, AS AGENT AND ACKNOWLEDGED AND AGREED TO BY THE LOAN
PARTIES (AS DEFINED THEREIN) TO THE SENIOR DEBT (AS DEFINED THEREIN) AND AS MORE
PARTICULARLY DESCRIBED IN THE SUBORDINATION AGREEMENT. EACH HOLDER OF THIS NOTE,
BY ITS ACCEPTANCE HEREOF, SHALL BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT.”

 

SUBORDINATED PROMISSORY NOTE

 



$10,000,000.00   November 3, 2016

Joplin, Missouri

 

This Subordinated Promissory Note (this “Note”) is being delivered pursuant to
that certain Stock Purchase Agreement, dated as of November 3, 2016 (the
“Purchase Agreement”), by and among Vintage Stock Affiliated Holdings LLC, a
Nevada limited liability company (the “Buyer”), Vintage Stock, Inc., a Missouri
corporation (the “Company”), the holders of certain outstanding capital stock of
the Company designated as “Sellers” on the signature page to this Note (each, a
“Seller”; and, collectively, the “Sellers”), and Rodney Spriggs, in his capacity
as the representative of the Sellers for certain purposes of the Purchase
Agreement and this Note (in such capacity, the “Sellers’ Representative”). Terms
used but not defined in this Note shall have the meanings ascribed to them in
the Purchase Agreement.

 

1.                  Subordination Agreement. The Buyer, for itself and its
successors, and each Seller, by acceptance of this Note, agree that the payment
of this Note, both principal and interest, and all other indebtedness evidenced
hereby, is subordinate and subject to the prior rights of Wilmington Trust,
National Association, or any of its successors or assigns (the “Agent”), as
administrative and collateral agent for the Lenders under that certain Term Loan
Agreement (the “Loan Agreement”), dated as of November 3, 2016, and entered into
by and among the Buyer, the Company, each guarantor thereto, the Agent, and each
lender thereto (the “Senior Indebtedness”). This Note will be subordinated to
the Senior Indebtedness in accordance with the terms and conditions set forth in
a subordination agreement by and among the Sellers and the Agent, and agreed to
and acknowledged by the Buyer and the Company (as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Subordination Agreement”).

 

2.                  Principal and Interest; Payments; Set-Off.

 

(a)               Principal and Interest. The Buyer, for value received, hereby
promises to pay to the order of the Sellers, proportionately in accordance with
the percentage interests set forth in Schedule I hereto, in immediately
available funds on the terms set forth herein, (i) the aggregate principal
amount of this Note and (ii) simple interest on the unpaid principal balance
from time to time outstanding under this Note, from the date hereof until the
principal balance is paid in full, at an annual rate equal to eight percent
(8.0%) (computed on the basis of a 360-day year and the actual number of days of
elapsed) (“Current Interest”). The principal amount of this Note shall be Ten
Million Dollars and No/ 100 Dollars ($10,000,000.00) as of the issuance date of
this Note.

 

 

 

 

 



 1 

 

 

(b)               Payments. Current Interest only on the outstanding principal
balance hereof shall be due and payable monthly, in arrears, with the first
installment being payable on the first (1st) day of December, 2016, and
subsequent installments being payable on the first (1st) day of each succeeding
month thereafter until the date that is five years and six months from the date
of this Note (the “Maturity Date”), at which time the entire outstanding
principal balance, together with all accrued and unpaid Current Interest
thereon, shall be immediately due and payable in full. All payments on this Note
will be applied to the payment of accrued and unpaid Current Interest before
being applied to the payment of then-outstanding principal. Principal and
interest due under this Note shall be payable in U.S. dollars to the Sellers by
wire transfer in immediately available funds to accounts designated by the
Sellers in writing. If any payment of principal or interest on this Note is due
on a day that is not a Business Day, such payment will be due on the next
succeeding Business Day, and such extension of time will be taken into account
in calculating the amount of interest payable under this Note. Subject to the
Subordination Agreement, the Buyer may prepay this Note in whole or in part at
any time or from time to time without penalty, premium, or notice by paying the
principal amount to be prepaid, together with accrued but unpaid Current
Interest thereon to the date of prepayment.

 

(c)               Set-off. The Buyer may, pursuant to Section 11.5 of the
Purchase Agreement, and by written notice to the Sellers’ Representative, reduce
or set-off against the principal amount outstanding under this Note and any
accrued and unpaid Current Interest, the amount of any Losses for which the
Sellers are determined to be liable to any Buyer Indemnified Party pursuant to
Section 7.1 or Section 11 of the Purchase Agreement, subject to the limitations
set forth in Article 11 of the Purchase Agreement. Any reduction or set-off in
accordance with the preceding sentence shall be deemed effective as of the
issuance date of this Note.

 

3.                  Default.

 

(a)               Events of Default. The occurrence of any of the following
shall constitute an “Event of Default” under this Note:

 

(i)                 The Buyer fails to pay when due any principal or interest
payment on this Note;

 

(ii)               The Buyer fails to observe or perform any other covenant,
obligation, or agreement contained in this Note and does not cure the failure
within ten (10) Business Days after notice by the Sellers’ Representative
thereof; or

 

(iii)             The Buyer: (A) becomes insolvent or is unable to pay its debts
or fails or admits in writing its inability generally to pay its debts as they
become due; (B) consents to the appointment of a trustee, receiver, assignee,
liquidator, or similar official; or (C) makes a general assignment for the
benefit of its creditors or institutes a proceeding, or has an involuntary
proceeding instituted against it, seeking a judgment of insolvency, bankruptcy,
or any other similar relief under any bankruptcy, insolvency, or other similar
Legal Requirement affecting creditors’ rights that is not dismissed within 120
days thereafter.

 

 

 

 



 2 

 

 

(b)               Remedies. Upon the occurrence of an Event of Default hereunder
and following the expiration of any cure period set forth in Section 2(a)(ii) or
2(a)(iii)(C), the Sellers’ Representative, on behalf of the Sellers, may, at his
option, (i) by written notice to the Buyer, declare the entire unpaid principal
balance of this Note, together with all accrued and unpaid Current Interest
thereon, immediately due and payable or (ii) exercise any rights and remedies
available to him on behalf of the Sellers under applicable Legal Requirements;
in each case, only to the extent permitted under the Subordination Agreement.
The Buyer will pay all reasonable costs and expenses incurred by or on behalf of
the Sellers’ Representative in connection with the Sellers’ Representative’s
exercise of any or all of his rights and remedies (on behalf of the Sellers)
under this Note following an Event of Default.

 

4.                  Miscellaneous.

 

(a)               Successors and Assigns. Neither this Note nor any of the
rights, interests, or obligations hereunder may be assigned, by operation of law
or otherwise, in whole or in part, by the Buyer without the prior written
consent of the Sellers’ Representative or by any Seller without the prior
written consent of the Buyer (in each case, not to be unreasonably withheld,
delayed, denied, or conditioned). Subject to the restrictions on assignment set
forth in this Section 4(a), the rights and obligations of the Buyer and the
Sellers under this Note shall be binding upon and benefit the successors, heirs,
and assigns of the parties hereto.

 

(b)               Waiver and Amendment. Any provision of this Note may be
amended, waived, or modified upon the written consent of the Buyer and the
Sellers’ Representative (on behalf of the Sellers) the extent permitted under
the Subordination Agreement and the Loan Agreement. Neither any failure nor any
delay by any party in exercising any right, power, or privilege under this Note
will operate as a waiver of such right, power, or privilege, and no single or
partial exercise of any such right, power, or privilege will preclude any other
or further exercise of such right, power, or privilege or the exercise of any
other right, power, or privilege. To the maximum extent permitted by applicable
Legal Requirements, (i) no claim or right arising out of this Note can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the party granting the waiver or
renouncing the claim or right; (ii) no waiver that may be given by a party will
be applicable except in the specific instance for which it is given; and (iii)
no notice to or demand on one party will be deemed to be a waiver of any
obligation of that party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this Note.

 

(c)               Notices; Waivers. Any notice, request, or other communication
required or permitted hereunder shall be in writing and shall be given in
accordance with the terms of Section 12.4 of the Purchase Agreement. Any party
hereto may by notice so given change its notice information for future notice
hereunder.

 

(d)               Governing Law; Jurisdiction; Jury. This Note has been
delivered in and shall be governed by and construed in accordance with the
internal laws of the State of Missouri without giving effect to any choice or
conflict of law provision or rule. Any legal suit, action, or proceeding arising
out of or based upon this Note may be instituted in the federal courts of the
Western District of Missouri or the courts of the State of Missouri located in
Newton County, Missouri. Each party hereto irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action, or proceeding. EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS NOTE IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS NOTE.

 

 

 

 



 3 

 

 

(e)               Severability; Construction. If any provision of this Note or
the application of any such provision to any Person or circumstance shall be
held invalid, illegal, or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality, or unenforceability shall not affect
any other provision hereof. The parties hereto have participated jointly in the
negotiation and drafting of this Note. If an ambiguity or question of intent or
interpretation arises, this Note will be construed as if drafted jointly by the
parties hereto and no presumption or burden of proof will arise favoring or
disfavoring any party hereto because of the authorship of any provision of this
Note. The words “include,” “includes,” and “including” will be deemed to be
followed by “without limitation.” Pronouns in masculine, feminine, and neuter
genders will be construed to include any other gender, and words in the singular
form will be construed to include the plural and vice versa, unless the context
otherwise requires. The words “this Note,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Note as a whole and not
to any particular subdivision unless expressly so limited.

 

(f)                Counterparts. This Note may be executed in counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when all such counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto. Any signature delivered by
electronic means (facsimile or email/pdf, etc.) shall be binding to the same
extent as an original signature page with regard to this Note or any amendments
thereof, subject to the terms thereof. A party hereto that delivers a signature
page in this manner agrees promptly to deliver an original counterpart signature
page to the other parties hereto; provided, however, that all of the executed
counterparts shall be consolidated, be deemed to be a single promissory note,
and be delivered to Sellers’ Representative at closing.

 

(g)               Headings; Replacement. The headings contained in this Note are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Note. Upon receipt of evidence satisfactory to the Buyer
of the loss, theft, destruction, or mutilation of this Note, the Buyer will
issue to the Sellers’ Representative a new Note containing all of the terms and
provisions set forth herein, in lieu of such lost, stolen, destroyed, or
mutilated Note.

 

(h)               Remedies. The rights, obligations, and remedies created by
this Note are cumulative and in addition to any other rights, obligations, or
remedies otherwise available at Law or in equity.

 

(i)                 Time Is of the Essence. Time is of the essence regarding
payments due under this Note.

 

 

[Signature Page Follows]

 

 

 

 



 4 

 

 

IN WITNESS WHEREOF, a duly authorized representative of the Buyer has duly
executed and delivered this Note as of the date first written above.

 

VINTAGE STOCK AFFILIATED HOLDINGS LLC

 

 

By: /s/ Jon Isaac                                        

Name:    Jon Isaac

Title: President and Chief Executive Officer

 

Accepted and Agreed:

 

By the Sellers:

 

By: /s/ Rodney D. Spriggs                            

Printed Name: Rodney D. Spriggs

Trustee, Rodney and Sherry Spriggs

Living Trust, dated April 18, 2012





 

By: /s/ Sherry Spriggs                            

Printed Name: Sherry Spriggs

Trustee, Rodney and Sherry Spriggs

Living Trust, dated April 18, 2012





                  By: /s/ Ken Caviness                             By: /s/
Deanna L. Caviness                      Printed Name: Ken Caviness   Printed
Name: Deanna L. Caviness Trustee, Ken and Deanna Living Trust,   Trustee, Ken
and Deanna Living Trust, dated July 12, 2002   dated July 12, 2002              
    By: /s/ Steven Wilcox                            By: /s/ Anna V.
Wilcox                          Printed name: Steven Wilcox   Printed Name: Anna
V. Wilcox Trustee, Steven and Anna Wilcox Living   Trustee, Steven and Anna
Wilcox Living Trust, dated May 15, 2012   Trust, dated may 15, 2012

 

 

By the Sellers’ Representative:

 

/s/ Rodney Spriggs                                    

Rodney Spriggs

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 5 

 

 

Schedule I

 

Name of Seller Percentage Interest     Rodney and Sherry Spriggs Living Trust,
dated April 18, 2012 41.134752% Steven and Anna Wilcox Living Trust, dated May
15, 2012 17.730496% Ken and Deanna Living Trust, dated July 12, 2002 41.134752%
       

 

 

 

 

 

 

 

 

 

 

 

 

 



 6 

